Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021, has been entered.


Status of Claims


Applicant filed an amendment on July 14, 2021. Claims 1-2, 4-11, and 13-20 were pending in the Application. Claims 1-2, 4-11, and 13-20 have been amended. No new claims have been added. No claims have been cancelled. Thus Claims 1-2, 4-11, and 13-20 are currently pending. 

Response to Arguments


















The drawing objection in paragraph 3.a. of the Final Rejection Office Action dated April 19, 2021, are hereby withdrawn. Applicant has amended the specification as to render the objection moot. 
The specification objections in paragraph 6.a. and 6.c. of the Final Rejection Office Action dated April 19, 2021, are hereby withdrawn. Applicant has amended the specification as to render the specification objections moot. 
The specification objections in paragraph 6.b. of the Final Rejection Office Action dated April 19, 2021, is hereby withdrawn. Applicant has made a persuasive argument in that TSYS is not an acronym, but a name of company, and therefore, not required to be spelled out in the first time use as for an acronym. 
The claim objections in paragraphs 9.a., 10.a., 11.a., 12.a., 13.a., 14.b., 17.a., and 18.a. of the Final Rejection Office Action dated April 19, 2021, are hereby withdrawn. Applicant has amended the claims as to render the objections moot.
The claim objections in paragraphs 14.a., 15.a., and 16.a. of the Final Rejection Office Action dated April 19, 2021, are hereby withdrawn. Applicant has amended the claims as to render the objections moot.
The claim objections in paragraphs 22.a. – 22.b. and 22.d. – 22.i., including “… to apply for the new credit account …” of the Final Rejection Office Action dated April 19, 2021, are hereby withdrawn. Applicant has amended the claims as to render the objections moot and/or made a persuasive argument.
The claim objections in paragraphs 22.c. and 22.i., including “… for future purchases.” of the Final Rejection Office Action dated April 19, 2021, are not hereby withdrawn. Applicant has not made a persuasive argument. 
In the context of 35 U.S.C. § 101, Applicant submits, as described in the specification and as recited in the claims, the claimed invention provides a specific, discrete implementation that operates in a non-conventional and non-generic way to securely provide payment information to a merchant system upon a new credit account being approved and created, thus avoiding an insecure provision of the payment information to the second system, which would be vulnerable to theft and other network attacks. 
Applicant continues to submit that the claimed invention is also akin to Example 35 in the Subject Matter Eligibility Guidelines. See Subject Matter Eligibility Examples: Business Methods, 5-11. In Example 35, the patent eligible claims were directed to techniques for verifying a bank customer's identity to permit an ATM transaction. In Example 35, the "combination" of the steps "operate[d] in a non-conventional and non-generic way" to enable secure verification and the combination "present[ed] a specific, discrete implementation of the abstract idea" just like the claimed invention here.
Examiner has considered this argument and is not persuaded. Applicant is referred to the instant rejection under 35 U.S.C. § 101. Examiner also argues that the claims as a whole recite a system of “organizing human activity … fundamental economic principles or practices.” The claimed invention is a system that allows “credit application completion” which is directed to the judicial exception of “organizing human activity … fundamental economic principles or practices” and is similar to ideas found abstract by the courts. Therefore, the claims are directed to an abstract idea. 
Additionally, Examiner argues that the claims recite a combination of additional elements including, receive … a request to apply for a new credit account for a first customer, the request including a set of credit application information input by a user … and on behalf of the first customer, wherein the set of credit application information is associated with the first customer; perform a credit adjudication process based on the set of credit application information associated with the first customer; in response to an approval during the credit adjudication process, create a new credit account associated with the first customer, the new credit account associated with a set of payment information; determine, …, the creation of the new credit account associated with the first customer; in response to determining, …, the creation of the new credit account, create, …, a first secure communication channel with an endpoint of a merchant system; transmit, …, through the first secure communication channel and to the endpoint of the merchant system, a first set of encrypted data including the set of payment information for generating a payment token that is stored in a digital wallet at the merchant system. The rationale given for why claims 2 and 3 of Example 35 amounts to significantly more than the abstract idea is that the combination of steps operates in a non-conventional and non-generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone. Examiner is not persuaded that similar to the representative claims 2 and 3 in Example 35, the pending claims allow for credit application completion that recite the combination of steps that operates in a non-conventional and non-generic way. 
In the context of 35 U.S.C. § 101, Applicant submits that the claimed invention also provides significant technological advantages over prior, conventional solutions. For example, as described in the specification, "the present solution provides several significant benefits and advantages due to the architecture and processes in which the operations occur," including that "the new credit account can be immediately and automatically added to the relevant digital wallets associated with the customer directly after the new credit accounts are open." Additionally, using the claimed techniques, "the customer may be able to open a new session with a merchant system, identify particular items for purchase, and use the new credit account to complete the transaction, all without further interactions or entry of payment information into the merchant system", which can result in significant computer resource efficiencies (e.g., from not having to enter and transmit such payment information in multiple network interactions) while simultaneously improving user interaction and usability of the system.
Examiner has considered this argument and is not persuaded. Applicant is referred to the instant rejection under 35 U.S.C. § 101. Examiner also argues that other than reciting “a system,” “a communication interface,” “a memory,” “a repository,” “hardware processor,” “an assisted channel user terminal,” and “an event listener,” nothing in the claim elements preclude the steps from being directed to the abstract idea of “credit application completion” which is grouped under “organizing human activity … fundamental economic principles or practices.” The mere nominal recitation of “a system,” “a communication interface,” “a memory,” “a repository”, “hardware processor”, “an assisted channel user terminal”, and “an event listener” does not take the claim limitations out of the “organizing human activity … fundamental economic principles or practices” judicial exception. Thus, the claim recites a judicial exception of “organizing human activity … fundamental economic principles or practices.”
Additionally, Examiner is unable to find in the claimed subject matter or in the specification where it is described in a specific way (use of particular rules, an algorithm, or the like) in which "the present solution provides several significant benefits and advantages due to the architecture and processes in which the operations occur," including that "the new credit account can be immediately and automatically added to the relevant digital wallets associated with the customer directly after the new credit accounts are open." Examiner refers Applicant to MPEP § 2161.01 (I) that states, “when examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.”
Examiner is also not persuaded that the claimed invention also provides significant technological advantages over prior, conventional solutions. Examiner refers Applicant to MPEP § 2106.05(a) (I) & (II) where the courts have indicated may not be sufficient to show an improvement to technology include:
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential) which can be construed as automating the credit application completion.
A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) which can be construed as the credit application completion being applied on a general purpose computer.
Therefore, Examiner argues that Claims 1-2, 4-11, and 13-20 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. 101.
In the context of 35 U.S.C. § 112(a), paragraphs 24 and 25 of the Final Rejection Office Action dated April 19, 2021, are hereby withdrawn, and Applicant is referred to the instant Claim Interpretation for intended use. 
In the context of 35 U.S.C. § 112(a), paragraph 26 of the Final Rejection Office Action dated April 19, 2021, Applicant has adequately amended to render the rejection moot. Examiner hereby withdraws the rejections of 35 U.S.C. § 112(b), paragraphs 26 of the Final Rejection Office Action dated April 19, 2021.
In the context of 35 U.S.C. § 112(b), paragraphs 27.a. - 27.c. of the Final Rejection Office Action dated April 19, 2021, Applicant has adequately amended to render the rejection moot. Examiner hereby withdraws the rejections of 35 U.S.C. § 112(b), paragraphs 27.a. - 27.c. of the Final Rejection Office Action dated April 19, 2021.
In the context of 35 U.S.C. § 112(b), paragraph 27.d. of the Final Rejection Office Action dated April 19, 2021, Applicant arguments are not persuasive. Examiner hereby does not withdraw the rejections of 35 U.S.C. § 112(b), paragraph 27.d. of the Final Rejection Office Action dated April 19, 2021. Applicant submits that the phrase “on behalf of” is not only a phrase that is well understood by lay persons and persons of ordinary skill in the art, but also that the application explains that this phrase encompasses an entity (such as the claimed “assisted channel user”) performing an action for another entity user (e.g., such as “input[ting]” the “set of credit application information” “by an associated assisted channel user” and “on behalf of the first customer,” as recited in the claims). 
Examiner argues that the claimed invention does not recite clearly and definitely how the term “on behalf of” is being claimed. The term may be will understood, but it is in the way that it is being claimed that is not clear and definite. Examiner can find three different definitions of the term “on behalf of” as being representative of someone; for the benefit of someone or in support of someone; and because of someone. Examiner recommends amending claims 1, 10, and 19 to either eliminate the term or define in a clearer and more definite way.
In the context of 35 U.S.C. § 112(b), paragraph 27.e. of the Final Rejection Office Action dated April 19, 2021, Applicant has adequately amended to render the rejection moot. Examiner hereby withdraws the rejections of 35 U.S.C. § 112(b), paragraphs 27.e. of the Final Rejection Office Action dated April 19, 2021. 
In the context of 35 U.S.C. § 112(b), paragraph 27.f. of the Final Rejection Office Action dated April 19, 2021, Applicant arguments are not persuasive. Examiner hereby does not withdraw the rejections of 35 U.S.C. § 112(b), paragraph 27.f. of the Final Rejection Office Action dated April 19, 2021. Applicant submits that the phrases “associate/associated with” and “in association with” are not only phrases that are well understood by lay persons and persons of ordinary skill in the art, but also when reading the claims in view of the specification, would have understood that these phrases establish linking relationships between the recited entities and/or items (e.g., linking set of customer-specific information with the first customer, linking the new credit account with the set of payment information). Applicant also argues that even the Action acknowledges that this phrase is being understood as requiring a “linkage between the item that precedes the terms and the item that succeeds the terms.” 
Examiner argues that the claimed invention does not recite clearly and definitely how the terms “associate/associated with” and “in association with” are being claimed in regards to the connection and/or linkage of terms. The term may be will understood, but it is in the way that the terms are being claimed that is not clear and definite. The Action is stating how the Examiner is interpreting the phrases so as to search and further prosecution. Examiner can find a definition of the term “associate with” as being connected with something in some way. Examiner recommends amending claims 1, 10, and 19 to either eliminate the terms or define in a clearer and more definite way the connection and/or linkages between terms. 
In the context of 35 U.S.C. § 103, Applicant submits that the proposed combination of Poltorak, Mukherjee, and Krishnaiah (and any other cited references) does not disclose, suggest, or otherwise render obvious the following features currently added to independent claim 1: (1) "determin[ing], by an event listener that monitors a plurality of credit accounts, the creation of the new credit account associated with the first customer"; (2) "in response to determining, by the event listener, the creation of the new credit account, creat[ing], by a secure interface, a first secure communication channel with an endpoint of a merchant system"; and (3) "transmit[ting], by the event listener, through the first secure communication channel and to the endpoint of the merchant system, a first set of encrypted data including the set of payment information."
As US Patent Application Publication No. 20190087894 A1 to Bloy is being applied to the newly amended subject matter (See 35 U.S.C. 103 Analysis below) for Claims 1, 10, and 19, Examiner finds the applicant arguments moot, and therefore, Claims 1, 10, and 19 are not patentable. Claims 1, 10, and 19 stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable in view of Bloy, with FIG. 1, FIG. 2 and FIG. 5, and [0005], [0010], [0014], [0034], [0039], [0052], [0089], and [0108] now applying to the newly amended sections for Claims 1, 10, and 19.
In the context of 35 U.S.C. § 103, Applicant submits the proposed combination of Poltorak, Mukherjee, and Krishnaiah does not disclose, suggest, or otherwise render obvious the feature of "creat[ing] a new credit account associated with the first customer" that is "with a set of payment information ... for generating a payment token that is stored in a digital wallet at the merchant system," as recited in claim 1. The Action cites Mukherjee' s disclosure of a "transaction processing server" that "receiv[es] a credit approval" of "full" or "partial" transaction amount, and "communicat[es] a transaction approval message ... to a merchant system, wherein the transaction approval message includes the full transaction amount." The Action appears to contend that the "full transaction amount" constitutes the claimed "set of payment information." Applicant respectfully disagrees and submits that Mukherjee' s "full transaction amount" is not the claimed "set of payment information" because it is not used in "generating a payment token that is stored in a digital wallet at the merchant application," as recited in claim 1. Neither Poltorak nor Krishnaiah (or any other cited references) cure this deficiency in Mukherjee and in fact, the Action does not contend as such.
Examiner has interpreted the claim limitation “… the set of payment information for generating a payment token that is stored in a digital wallet at the merchant system” as intended use of “the set of payment information,” therefore, this limitation carries little patentable weight. However, this limitation has been considered and as such  US Patent Application Publication No. 20190087894 A1 to Bloy is being applied to the newly amended subject matter (See 35 U.S.C. 103 Analysis below) for Claims 1, 10, and 19, Examiner finds the applicant arguments moot and not persuasive, and therefore, Claims 1, 10, and 19 are not patentable. Claims 1, 10, and 19 stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable in view of Bloy, with [0014], [0052], [0056], and [0089] now applying to the newly amended sections for Claims 1, 10, and 19.
In the context of 35 U.S.C. § 103, Applicant submits that the proposed combination of Poltorak, Mukherjee, and Krishnaiah does not disclose, suggest, or otherwise render obvious the feature of "receiv[ing], via an assisted channel user terminal, a request to apply for a new credit account for a first customer, the request associated with an assisted channel interaction and a set of credit application information input by a user of the assisted channel user terminal and on behalf of the first customer," as recited in claim 1. Applicant continues to submit that disclosure in Poltorak, [0008], recites "a computer system, such as an Internet portal, receiv[ing] a customer authorization to act on behalf of the customer to make applications for new credit accounts." However, Applicant submits that this teaching in Poltorak, does not disclose or suggest "receiv[ing] . . . a request to apply for a new credit account" that includes "a set of credit application information [that is] input by a user of the assisted channel user terminal and on behalf of the first customer," as recited in claim 1. Neither Mukherjee or Krishnaiah (or any other cited references) cure this deficiency in Poltorak and in fact, the Action does not contend as such.
As US Patent Application Publication No. 20190087894 A1 to Bloy is being applied to the newly amended subject matter (See 35 U.S.C. 103 Analysis below) for Claims 1, 10, and 19, Examiner finds the applicant arguments moot, and therefore, Claims 1, 10, and 19 are not patentable. Claims 1, 10, and 19 stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable in view of Bloy, with FIG. 3, and [0076], [0088], and [0105] now applying to the newly amended sections for Claims 1, 10, and 19.
As Claim 1, and similarly Claims 10 and 19, stand rejected under 35 U.S.C. §103, Claims 2 and 4-9, which depend from Claim 1, stand rejected under 35 U.S.C. §103; Claims 11 and 13-18, which depend from Claim 10, stand rejected under 35 U.S.C. §103; and Claim 20, which depends from Claim 19, stand rejected under 35 U.S.C. §103.

Claim Interpretation
Regarding Claims 1 and 10, Examiner notes that the following limitations: “… one hardware processor to: receive …; perform …; … create … ; determine …; … to determining … create …; transmit …” is an intended use of “one hardware processor”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claims 1, 10, and 19, Examiner notes that the following limitations: “… a set of payment information for generating a payment token that is stored in a digital wallet at the merchant system.” is an intended use of “a set of payment information”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claims 4, 13, and 20, Examiner notes that the following limitation: “… one hardware processor to: …identify …; and transmit …” is an intended use of “one hardware processor”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claims 6 and 15, Examiner notes that the following limitation: “… one hardware processor to: identify …; opening ….; and transmitting …” is an intended use of “one hardware processor”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claims 8 and 17, Examiner notes that the following limitation: “… a digital wallet at the merchant system for future purchases” is an intended use of “a digital wallet”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claims 9 and 18, Examiner notes that the following limitation: “… one hardware processor to: transmit, …” is an intended use of “one hardware processor”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claims 1, 10, and 19, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claims 1, 10, and 19: “in response to an approval during the credit adjudication process, create a new credit account associated with the first customer, …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claims 1, 10, and 19, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claims 1, 10, and 19: “in response to determining, by the event listener, the creation of the new credit account, …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claims 4, 13, and 20, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claims 4, 13, and 20: “… in response to receiving the first set of encrypted data, the merchant system adds the set of payment information …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claims 6 and 15, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claims 6 and 15: “in response to the new credit account associated with the first customer being created, opening a second communication channel …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claims 7 and 16, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claims 7 and 16: “… in response to receiving the second set of data including the set of payment information associated with the new credit account, …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claims 8 and 17, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claims 8 and 17: “in response to the new credit account associated with the first customer being created: …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














Claims 1-2, 4-11, and 13-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claim 1 is directed to a “system.”
Claim 1 is directed to the abstract idea of “credit application completion” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receive … a request to apply for a new credit account for a first customer, the request including a set of credit application information input by a user … and on behalf of the first customer, wherein the set of credit application information is associated with the first customer; perform a credit adjudication process based on the set of credit application information associated with the first customer; in response to an approval during the credit adjudication process, create a new credit account associated with the first customer, the new credit account associated with a set of payment information; determine, …, the creation of the new credit account associated with the first customer; in response to determining, …, the creation of the new credit account, create, …, a first secure communication channel with an endpoint of a merchant system; transmit, …, through the first secure communication channel and to the endpoint of the merchant system, a first set of encrypted data including the set of payment information for generating a payment token that is stored in a digital wallet at the merchant system.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a system,” “a communication interface,” “a memory,” “a repository,” “hardware processor,” “an assisted channel user terminal,” and “an event listener,” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “credit application completion.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “credit application completion” using computer technology (e.g., “hardware processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Hence, Claims 1-2, 4-11, and 13-20 are not patent eligible.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 4-11, and 13-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 1 recites “… credit application information is associated with the first customer;” which renders the claim indefinite. Specifically it is unclear what applicant is attempting to set forth by the term “associated with”. Examiner defines “associated with” as to be connected with something in some way. It is not clear and definite how the credit application information is connected with the first customer. Claims 2, 4-11, and 13-20 are replete with similar and other instances of the usage of this term. Appropriate correction is required.
Claims 1 and 10 recite “… receive, via an assisted channel user terminal, …” The system is being claimed from the perspective of the “one hardware processor”. It is unclear whether “an assisted channel user terminal” is part of the system for claim 1 and is part of the non-transitory, computer-readable medium for claim 10. Therefore, the scope of what is performing the functional limitation of “… receive, via an assisted channel user terminal …” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 19 recites “… receiving, via an assisted channel user terminal, …” The system is being claimed from the perspective of the “one or more processors”. It is unclear whether “an assisted channel user terminal” is part of the system for claim 19. Therefore, the scope of what is performing the functional limitation of “… receiving, via an assisted channel user terminal …” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 1 and 10 recite “… determine, by an event listener, …; in response to determining, by the event listener, …, create, by a secure interface, …; transmit, by the event listener, …” The system is being claimed from the perspective of the “one hardware processor”. It is unclear whether “an event listener and a secure interface” is part of the system for claim 1 and is part of the non-transitory, computer-readable medium for claim 10. Therefore, the scope of what is performing the functional limitations of “… determine, by an event listener, …; in response to determining, by the event listener, …, create, by a secure interface, …; transmit, by the event listener, …” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 19 recites “… determining, by an event listener, …; in response to determining, by the event listener, …, create, by a secure interface, …; transmitting, by the event listener, …”  The system is being claimed from the perspective of the “one or more processors”. It is unclear whether “an event listener and a secure interface” is part of the claimed structure for the method of claim 19. Therefore, the scope of what is performing the functional limitation of “… determining, by an event listener, …; in response to determining, by the event listener, …, create, by a secure interface, …; transmitting, by the event listener, …”  is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 5 and 14 recite “… via the assistance of the user of the assisted channel user terminal.” The claim is held indefinite as it “creates confusion as to when infringement occurs because it is directed to both a system and to actions performed by “the user”. It is also unclear whether “the assisted channel user terminal” is part of the system for claim 1 and is part of the non-transitory, computer-readable medium of claim 10. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 6 and 15 recite “transmitting, via the communication interface and …, a second set of data …” The claim is unclear because under the broadest reasonable interpretation, it can be construed that the communication interface is transmitting the second set of data, since “via” can be interpreted as “by”. It is understood by a person of ordinary skill in the art that a communication interface can only connect devices that transmit and receive, and does not transmit by itself. Therefore, the scope of “transmitting, via the communication interface and …, a second set of data …” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 7 and 16 recite “… the secure financial application is operable to initiate a tokenization process …” It is unclear what claimed structure of the system of claims 6, 2, and 1, and the non-transitory, computer-readable medium of claims 15, 11, and 10, is implementing the secure financial application to initiate a tokenization process. Therefore, the scope of “… the secure financial application is operable to initiate a tokenization process …” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 8 and 17 recite “transmit, via the communication interface and …, the identified set of terms and conditions …” The claim is unclear because under the broadest reasonable interpretation, it can be construed that the communication interface is transmitting the identified set of terms and conditions, since “via” can be interpreted as “by”.  It is understood by a person of ordinary skill in the art that a communication interface can only connect devices that transmit and receive, and does not transmit by itself. Therefore, the scope of “transmit, via the communication interface and …, the identified set of terms and conditions …” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 9 and 18 recite “transmit, via the communication interface and …, the first set of encrypted data …” The claim is unclear because under the broadest reasonable interpretation, it can be construed that the communication interface is transmitting the first set of encrypted data, since “via” can be interpreted as “by”.  It is understood by a person of ordinary skill in the art that a communication interface can only connect devices that transmit and receive, and does not transmit by itself. Therefore, the scope of “transmit, via the communication interface and …, the first set of encrypted data …” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Antecedent Basis
Claims 1, 10 and 19 recite "... a new credit account for a first customer, …"  and “… a new credit account associated with the first customer, …” There is insufficient antecedent basis for this limitation in the claim. Examiner is unable to determine if there are two separate “new credit accounts” for a first customer or if they are the same “new credit account” for a first customer. Examiner is construing "... a new credit account for a first customer, …"  and “…  a new credit account associated with the first customer, …”  as the same “new credit account.”
Claim 7 recites "... a payment token …" There is insufficient antecedent basis for this limitation in the claim and as “a payment token” is recited in claim 1. Examiner is unable to determine if there are two separate payment tokens or if they are the same payment token. Examiner is construing “a payment token” as the same payment token as recited in claim 1. 
Claim 16 recites "... a payment token …" There is insufficient antecedent basis for this limitation in the claim and as “a payment token” is recited in claim 10. Examiner is unable to determine if there are two separate payment tokens or if they are the same payment token. Examiner is construing “a payment token” as the same payment token as recited in claim 10. 
Claim 20 recites "... a merchant system …" There is insufficient antecedent basis for this limitation in the claim and as “a merchant system” is recited in claim 19. Examiner is unable to determine if there are two separate merchant systems or if they are the same merchant system. Examiner is construing “a merchant system” as the same merchant system as recited in claim 19.
Claims 1, 4, 7, 10, 13, 16, 19, and 20 recite "... a digital wallet …" There is insufficient antecedent basis for this limitation in the claims.
Claim 20 recites "... the second system …" There is insufficient antecedent basis for this limitation in the claim.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP 2173.05(e).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.





























































Claims 1-2, 4, 8-11, 13, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bloy et al (U. S. Patent Application Publication No. 20190087894 A1), herein referred to as Bloy, and in further view of Poltorak (U. S. Patent Application Publication No. 20060277139 A1), herein referred to as Poltorak.

Claims 1, 10, and 19
Bloy teaches a system comprising: a communications interface; ([0107])
at least one memory storing instructions and a repository storing a set of credit accounts, each credit account associated with a user; ([0005], [0014], and [0051])

at least one hardware processor interoperably coupled with the at least one memory and the communications interface, wherein the instructions instruct the at least one hardware processor to: (FIG. 1, and [0107])

receive, via an assisted channel user terminal, a request to apply for a new credit account for a first customer, the request including a set of credit application information input by a user of the assisted channel user terminal and on behalf of the first customer, wherein the set of credit application information is associated with the first customer; (FIG. 3 and [0076], [0088], and [0105])

perform a credit adjudication process based on the set of credit   application information associated with the first customer; (FIG. 1, FIG. 2, and FIG. 5, and [0010], [0017], and [0032])

determine, by an event listener that monitors a plurality of credit accounts, the creation of the new credit account associated with the first customer; (FIG. 1, FIG. 2, and FIG. 5, and [0005], [0010], and [0034])

in response to determining, by the event listener, the creation of the new credit account, create, by a secure interface, a first secure communication channel with an endpoint of a merchant system; ([0039] and [0108])

transmit, by the event listener, through the first secure communication channel and to the endpoint of the merchant system, a first set of encrypted data including the set of payment information for generating a payment token that is stored in a digital wallet at the merchant system. ([0014], [0052], [0056], and [0089])

a non-transitory, computer-readable medium storing computer-readable instructions that when executed by one or more processors cause the one or more processors to: ([0023] and [0047])

Bloy does not teach, however, Poltorak teaches in response to an approval during the credit adjudication process, create a new credit account associated with the first customer, the new credit account associated with a set of payment information; (FIG. 3 and FIG. 4, and [0008] and [0014]-[0015])
Poltorak teaches credit account management. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include credit account management, as in Poltorak, to improve and/or enhance the technology for integrated application and provisioning, as in Bloy, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to provide the means to allow a credit transaction to continue to be processed despite receiving a credit decline or partial credit approval from an issuer. By automating the adjudication of the credit application process, the full amount of a credit transaction may be covered during a transaction processing flow, such that the credit may be extended without significant losses in processing time or requiring additional customer interaction.

Claims 2 and 11
Bloy and Poltorak disclose the limitations of Claim 1. 
Poltorak does not teach, however, Bloy teaches the system of claim 1, wherein the request to apply for the new credit account is associated with an identification of the merchant system. ([0035] and [0050])

Claims 4 and 13
Bloy and Poltorak disclose the limitations of Claims 1 and 2. 
Poltorak does not teach, however, Bloy teaches the system of claim 2, wherein in response to receiving the first set of encrypted data, the merchant system adds the set of payment information associated with the new credit account into a digital wallet at the merchant system for future purchases. ([0032], [0034]-[0036], [0052], and [0089]) 

Claims 8 and 17
Bloy and Poltorak disclose the limitations of Claim 1. 
Poltorak does not teach, however, Bloy teaches the system of claim 1, wherein the instructions further instruct the at least one hardware processor to: in response to the new credit account associated with the first customer being created: identify  a  set  of  terms  and  conditions  associated  with  the  new credit account; and ([0038] and [0054])

transmit, via the communications interface and through a third communication channel associated with the first customer, the identified set of terms and conditions associated with the new credit account to the first customer. ([0072] and [0087])

Claims 9 and 18
Bloy and Poltorak disclose the limitations of Claim 1. 
Poltorak does not teach, however, Bloy teaches the system of claim 1, wherein the instructions further instruct the at least one hardware processor to: transmit, via the communications interface and through a secure communication channel and to a secure financial application executing at a user device associated with the first customer, the first set of encrypted data including the set of payment information, wherein the user device associated with the first customer is identified with an existing account associated with the first customer. (FIG. 6, and [0037] and [0039])

Claim 20
Bloy and Poltorak disclose the limitations of Claim 19. 
Poltorak does not teach, however, Bloy teaches the method of claim 19, wherein the second system includes a merchant system, wherein the request to apply for the new credit account is associated with an identification of the merchant system, and 
([0035] and [0050])						

wherein in response to receiving the first set of encrypted data, the merchant system adds the set of payment information associated with the new credit account into a digital wallet at the merchant system for future purchases. ([0032], [0034]-[0036], [0052], and [0089])			

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bloy et al (U. S. Patent Application Publication No. 20190087894 A1), herein referred to as Bloy, in view of Poltorak (U. S. Patent Application Publication No. 20060277139 A1), herein referred to as Poltorak, and in further view of Sanchez et al (U. S. Patent Application Publication No. 20140070001 A1), herein referred to as Sanchez.

Claims 5 and 14
Bloy and Poltorak disclose the limitations of Claims 1 and 2. 
Bloy and Poltorak do not teach, however, Sanchez teaches the system of claim 2, wherein the first customer applies for a co-branded credit card associated with the merchant system via the assistance of the user of the assisted channel user terminal.
([0067])
Sanchez teaches the approval and use of a credit account via a mobile device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the approval and use of a credit account via a mobile device, as in Sanchez; and to include credit account management, as in Poltorak, to improve and/or enhance the technology for integrated application and provisioning, as in Bloy, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to facilitate the approval and use of a credit account via a mobile device by offering the customer a credit card, which may be a merchant sponsored credit card, so that the customer does not need to use cash to make a purchase. By automating and determining the result of the credit adjudication process through the merchant in near real time, the customer credit adjudication process is a more user friendly and positive experience for both the customer and the merchant, and avoids the negative view by the customer towards the merchant, even if the merchant is not ultimately responsible for making the determination as to whether to extend credit to the customer. 

Claims 6 and 15
Bloy and Poltorak disclose the limitations of Claims 1 and 2. 
Bloy and Poltorak do not teach, however, Sanchez teaches the system of claim 2, wherein the instructions further instruct the at least one hardware processor to: identify a user device associated with the first customer; ([0038])

in response to the new credit account associated with the first customer being created, opening a second communication channel with a secure financial application executing at the identified user device, wherein the first communication channel and the second communication channel are different; and ([0051]-[0052])

transmitting, via the communications interface and through the second communication channel to the secure financial application executing at the identified user device, a second set of data including the set of payment information associated with the new credit account. (FIG. 1, and [0042], [0045], [0073]-[0074], [0078])
Sanchez teaches the approval and use of a credit account via a mobile device. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the approval and use of a credit account via a mobile device, as in Sanchez; and to include credit account management, as in Poltorak, to improve and/or enhance the technology for integrated application and provisioning, as in Bloy, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to facilitate the approval and use of a credit account via a mobile device by offering the customer a credit card, which may be a merchant sponsored credit card, so that the customer does not need to use cash to make a purchase. By automating and determining the result of the credit adjudication process through the merchant in near real time, the customer credit adjudication process is a more user friendly and positive experience for both the customer and the merchant, and avoids the negative view by the customer towards the merchant, even if the merchant is not ultimately responsible for making the determination as to whether to extend credit to the customer.

Claims 7 and 16
Bloy and Poltorak disclose the limitations of Claims 1 and 2. 
Bloy Poltorak, and Sanchez disclose the limitations of Claim 6.
Poltorak and Sanchez do not teach, however, Bloy teaches the system of claim 6, wherein, in response to receiving the second set of data including the set of payment information associated with the new credit account, the secure financial application is operable to initiate a tokenization process that tokenizes the set of payment information using a tokenization service to obtain a payment token corresponding to the set of payment information and wherein the payment token is integrated into a digital wallet available at the identified user device. ([0034]-[0035]) 

Conclusion






















































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Safak et al (U. S. Patent Application Publication No. 20190156335 A1) – Bin-Conserving Tokenization Techniques Generating Tokens in Reverse Order and Employing Common Device Pan with Differing Pan Sequence Number Values Across Token Instances
Safak recites payment token being generated within a token bank identification number (BIN) range, and being linked with an underlying account number of a consumer. A first instance of the token is made available in at least one of a first portable electronic device, a first mobile payment application (MPA), and a first web wallet of the consumer with an associated first primary account sequence number (PSN). A second instance of the token is made available in at least one of a second portable electronic device, a second mobile payment application (MPA), and a second web wallet of the consumer with an associated second primary account sequence number (PSN). Safak was not used as prior art as the cited references better taught the claimed subject matter. 































































Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698